ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Final Consideration Pilot Program 2.0 Request
Applicant’s request for entry into the AFCP 2.0 pilot program is acknowledged.  The request is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Response to Amendment
 Applicant’s proposed amendment dated May 20, 2022, will not be entered because it presents limitations that have not been previously presented.  The new limitation of claim 1 directed to the “functional group derived from a silane compound” being “introduced at a polymer side chain of the modified liquid diene rubber (B)” has not been previously presented and would require new search and consideration.
Response to Arguments
 Applicant’s arguments in the remarks dated May 20, 2022, with respect to the newly proposed limitations will not be addressed because the amendment is not being entered, as discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767